DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings

3.	The Examiner has approved drawings filed on  1/26/21.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 – 7, 10, 12, 13- 15  are  rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi (US PGPUB NO. 20060023935 A1), in view of  Lipson (WO 02/088688 A1 ).
As to claim 1, Wakabayashi discloses  a circuit board detection ( abstract)  method comprising: 
obtaining an input circuit board image (see fig 2, para 9, see para 28, 29) ; 
performing a detection on designated components of a circuit board in the circuit 5board image according to a preset detection method, the designated components comprising one or both of silkscreened components and non-silkscreened components ( note, silkscreened component includes a circuit board region having a silkscreened portion and an electronic component.  Silkscreened portion includes numbers, letter and symbols, ( fig 1 and fig 2, shows regular   pattern shape,  see para 9, 10,  31, see fig 3 see para 14, 35 , 36 ), note, non -silkscreened components are that which do not have silkscreened portions are regions  with irregular shapes pattern are determined as the location which correspond to non-silkscreened components, see fig 9B , see para 55, 57- 58, para 59 talks about noise in the image data , top and bottom edge detection of the component body 100 could not achieved to extract the silkscreen printed part 210). 
Wakabayashi is silent about circuit board image is rotated by the preset angle range. 
Lipson  discloses inspection systems and more particularly to image processing systems and techniques for use with inspection systems including inspection systems used to inspect printed circuit boards. The system comprises of: 
in response that one of the designated components fails the detection ( see page 14, lines 15-20 correspond to defects of PCB, see page 20, lines 11-15 , see page 69, lines 23- 29) , determining whether the designated component in the circuit board image that fails (see page 7, lines  16- 27, see page 17, lines 12-15,  component fails  )  the detection is allowed to shift within a preset angle range ( printed circuit board is rotated angle  rotation  see page 26, lines 24-30, page 27, lines 1-4, page 32, lines 21-29, page 25, lines 15-26); and 
10in response that the designated component that fails the detection is allowed to shift within the preset angle range, determining that the circuit board passes the detection ( see page 14, lines 15-20 correspond to defects of PCB, see page 20, lines 11-15 , see page 69, lines 23- 29), (see page 7, lines  16- 27, see page 17, lines 12-15,  component fails), (note,  printed circuit board is rotated angle  rotation  see page 26, lines 24-30, page 27, lines 1-4, page 32, lines 21-29, page 25, lines 15-26) .  
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention was made to have modify Wakabayash to use 
circuit board image is rotated by the preset angle range by the teaching  as taught by Lipson .  
The suggestion/motivation for doing so would have been for instance, if the  system finds the part to be rotated by 1-degree counter clockwise and the default orientation of the part is at 90 degrees clockwise, the system can rotate the part image by 91 degrees clockwise to transform the image into the correct  orientation ( as suggested by  Lipson see page 26, see page 27, lines 1-4).
Regarding  claim 3, it is interpreted and thus rejected for the same reasons as applied  to claim 1  are applicable to claim 3 ,  where Lipson further   discloses in response that the designated component is allowed to shift within the preset Page 23 of 30angle range, determining whether the designated component is allowed to shift within a preset distance  (note,  printed circuit board is rotated angle  rotation  see page 26, lines 24-30, page 27, lines 1-4, page 32, lines 21-29, page 25, lines 15-26, see page 40, lines 6-16 talks about distance); and 
10in response that the designated component is allowed to shift within the preset distance , determining that the circuit board passes the detection ( see page 14, lines 15-20 correspond to defects of PCB, see page 20, lines 11-15 , see page 69, lines 23- 29), (see page 7, lines  16- 27, see page 17, lines 12-15, pass inspection , note,  printed circuit board is rotated angle  rotation  see page 26, lines 24-30, page 27, lines 1-4, page 32, lines 21-29, page 25, lines 15-26, distance see page 40 lines 6-16 talks about distance ) .  
As to claim 4, Lipson disclose the circuit 5 board detection method of claim 3, further comprising: in response that the designated component is allowed to shift within the preset distance ( see page 40, lines 6-16) , determining whether the circuit board image comprises solder pins ( see page 47, lines 12-20 ); in response that the circuit board image comprises the solder pins, determining whether a soldering quality of the solder pins is qualified according to an exposed region 10of a pad and a classification recognition algorithm ( see page 48, lines 2- 28, page 48, line 49, page 63, lines 32-35, page 64, lines 1-2 ); and in response that the soldering quality of the solder pin is qualified, determining that the circuit board passes the detection ( see page 65, lines 13-22, see page 69, lines 23- 29).  
  Regarding claim 5, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 3.
As to claim  6, Lipson  disclose the circuit board detection method of claim 5, further comprising: Page 24 of 30preprocessing the input circuit board image according to the set preprocessing mode ( fig 1, user interface module 44 input device , fig 15, element 316, fig 17, element 406, 412, page 63, lines 14-19, page 64, lines 4-8 ).  
As to teach claim  7, Wakabayashi disclose the  circuit board detection method further comprising: displaying a detection result of the circuit board on a display (see para 44,  fig 8, 9A, 9B  result are displayed on a monitor device).  
Regarding claim 10, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 1.
Regarding claim 12, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 3.
Regarding claim 13, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 12.
Regarding claim 14, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 5.
Regarding claim 15, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 6.
5.	Claim 4, 7, 13, 16  are  rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi (US PGPUB NO. 20060023935 A1), in view of  Lipson (WO 02/088688 A1 ), as applied to claims above  1, 3 – 6, 10, 12, 13- 15  further in view of Miranda (US PGPUB NO. 20050084148 A1) .
Regarding claim 4, Wakabayashi does not teach the circuit board detection method of claim 3, further comprising: in response that the designated component is allowed to shift within the preset distance , determining whether the circuit board image comprises solder pins; in response that the circuit board image comprises the solder pins, determining whether a soldering quality of the solder pins is qualified according to an exposed region 10of a pad and a classification recognition algorithm; and in response that the soldering quality of the solder pin is qualified, determining that the circuit board passes the detection.  
Miranda disclose inspection systems and methods the  system comprises of:   
the circuit board detection method ,  further comprising: in response that the designated component is allowed to shift within the preset distance  ( fig 8B, 9B,  see para 46- 47)            , determining whether the circuit board image comprises solder pins (see para 29, 44, 61, 76) ; in response that the circuit board image comprises the solder pins(see para 29, 44, 61, 76), determining whether a soldering quality of the solder pins is qualified according to an exposed region 10of a pad ( see para 77, 76 ) and a classification recognition algorithm ( program correspond to 35- 36) ; and in response that the soldering quality of the solder pin is qualified, determining that the circuit board passes the detection ( see para 29, 45, 61, 74, fig 11, 1108, fig 12 1206) .  
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention was made to have modify Wakabayash to use 
circuit board image comprises solder pins … by the teaching  as taught by Miranda .
The suggestion/motivation for doing so would have been to include generating an indication of whether the component was correctly installed because to allow machine learned operator to select appropriate repairs for improving manufacturing quality (as suggested by Miranda see para 6 )
As to teach claim  7, Miranda disclose the  circuit board detection method further comprising: displaying a detection result of the circuit board on a display (see para 33).  
Regarding claim 13, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 4.
Regarding claim 16, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 7.
Allowable Subject Matter
6.	Claims 2 , 8 – 9, 11, 17 - 18  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 					Other prior art cited 
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent number 10048312, 9971338,  5576135, US PGPUB NO:  , 20150195913, 20170023749, 20070147676, 20160037637, 20170118838.

 Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA C CHAWAN whose telephone number is (571)272-7446.  The examiner can normally be reached on M- F 8 am -5.00 pm Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Park Chan can be reached on 571-272-740909.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sheela C Chawan/
Primary Examiner, Art Unit 2669